--------------------------------------------------------------------------------

Exhibit 10.6


 
Capped Call Transaction
 
Date:
March 4, 2008

 
To:
Central European Media Enterprises Ltd.

c/o CME Development Corporation
Mark Wyllie (VP Corporate Finance) / Robert Janta-Lipinski (Group Treasurer)
 
Facsimile:
+44 20 7430 5402 (United Kingdom)

 
Telephone:
+44 20 7430 5337 / 5353



From:
Lehman Brothers, Inc acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal
Andrew Yare - Transaction Management Group
 
Facsimile:
646-885-9546 (United States of America)

 
Telephone:
212-526-9986



 
Ref. Numbers:
Global Deal ID: 3694013

 

--------------------------------------------------------------------------------

Dear Sir or Madam:
 
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between
Lehman Brothers OTC Derivatives Inc. (“Party A”) and Central European Media
Enterprises Ltd. (“Party B”) on the Trade Date specified below. This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below. This confirmation is sent on behalf of both Party A and Lehman
Brothers Inc. Lehman Brothers OTC Derivatives Inc. is not a member of the
Securities Investor Protection Corporation.


This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation supplements, forms part of, and is subject to, an agreement in
the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) (the
“Agreement”) as if we had executed an agreement in such form (but without any
Schedule except for the elections set forth herein) on the Trade Date of the
Transaction.


The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc. (“ISDA”) are incorporated into this Confirmation. The Transaction
constitutes a Share Option Transaction for the purposes of the Equity
Definitions. References herein to “Transaction” shall be deemed references to
“Swap Transaction” for purposes of the Swap Definitions.  In the event of any
inconsistency between the Equity Definitions and the Swap Definitions, the
Equity Definitions will govern.  In the event of any inconsistency between
either set of Definitions and this Confirmation, this Confirmation will govern.
 
Certain defined terms used herein have the meanings assigned to them in the
Offering Memorandum dated March 4, 2008 (the “Offering Memorandum”) relating to
the USD 425 million aggregate principal amount of 3.50% Convertible Senior Notes
due 2013 (the “Convertible Notes” and each USD 1,000 principal amount of
Convertible Notes, a “Convertible Note”) issued by Party B pursuant to an
Indenture to be dated as of March 10, 2008 between Party B and The Bank of New
York, as trustee (as in effect on the date of its execution, the “Indenture”).
In the event of any inconsistency between the terms defined in the Offering
Memorandum, the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
that are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein, in each case, will conform to the
descriptions thereof in the Offering Memorandum. If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Offering Memorandum, the descriptions thereof in the Offering
Memorandum will govern for purposes of this Confirmation. The parties further
acknowledge that the Indenture section numbers used herein are based on the
draft of the Indenture last reviewed by Party A and Party B as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. For the avoidance of doubt, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is amended following its execution, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.
 
Lehman Brothers
745 SEVENTH AVENUE,
NEW YORK NY 10019

 

--------------------------------------------------------------------------------

 

The terms of the particular Transaction to which this Confirmation relates are
as follows:
 


General Terms:
         
Agent:
 
Lehman Brothers Inc. (“LBI”) is acting as agent on behalf of Party A and Party B
for this Transaction.  LBI has no obligations, by guarantee, endorsement or
otherwise, with respect to the performance of this Transaction by either party.
     
Trade Date:
 
March 4, 2008
     
Option Style:
 
“Modified American” as set forth under “Procedures for Exercise” below.
     
Option Type:
 
Call
     
Seller:
 
Party A
     
Buyer:
 
Party B
     
Shares:
 
The Class A common stock of Central European Media Enterprises Ltd. (the
“Issuer”), par value USD 0.08 per share, Ticker: CETV
     
Number of Options:
 
148,750, provided that if Lehman Brothers Inc. and J.P. Morgan Securities Inc.
as representatives of the Initial Purchasers (as defined in the Purchase
Agreement dated as of March 4, 2008 between Party B and Lehman Brothers Inc. and
J.P. Morgan Securities Inc. as representatives of the initial purchasers party
thereto (the “Purchase Agreement”)), exercise the option to purchase additional
Convertible Notes pursuant to Section 2(d) of the Purchase Agreement, the Number
of Options hereunder shall be automatically increased, effective upon payment by
Party B of the Additional Premium on the Additional Premium Payment Date, by the
Applicable Percentage times the number of Convertible Notes in denominations of
USD 1,000 principal amount issued pursuant to such exercise (such Convertible
Notes, the “Additional Convertible Notes”). For the avoidance of doubt, the
Number of Options shall be reduced by the number of any Options exercised or
terminated by Party B. In no event will the Number of Options be less than zero.

 
Global Deal ID: 3694013

2

--------------------------------------------------------------------------------


 
Option Entitlement:
 
As of any date, a number equal to the Conversion Rate as of such date (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Section 10.04(b) or Section 10.05(i) of the
Indenture).
     
Applicable Percentage:
 
35%
     
Number of Shares:
 
The product of the Number of Options and the Option Entitlement.
     
Strike Price:
 
USD 105.00
     
Cap Price:
 
USD 151.20
     
Premium:
 
USD 19,828,375 (Premium per Option: USD 133.30), provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, Party B shall pay on the Additional Premium Payment Date an
additional Premium (the “Additional Premium”) equal to the product of the number
of Options by which the Number of Options is so increased and USD 133.30.
     
Premium Payment Date:
 
Four Currency Business Days after the Trade Date
     
Additional Premium Payment Date:
 
The closing date for the purchase and sale of the Additional Convertible Notes.
     
Exchange:
 
NASDAQ Global Select Market
     
Related Exchange(s):
 
All Exchanges
     
Market Disruption Event:
 
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Averaging Date” after the word
“material,” in the third line thereof.
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
     
Disrupted Day:
 
The definition of “Disrupted Day” in Section 6.4 of the Equity Definitions shall
be amended by adding the following sentence after the first sentence: “A
Scheduled Trading Day on which a Related Exchange fails to open during its
regular trading session will not be a Disrupted Day if the Calculation Agent
determines that such failure will not have a material adverse impact on Party
A’s ability to unwind any related hedging transactions related to the
Transaction.”

 
Global Deal ID: 3694013

3

--------------------------------------------------------------------------------


 
Procedure for Exercise:
         
Exercise Period:
 
Notwithstanding anything to the contrary in the Equity Definitions, an Exercise
Period shall occur with respect to an Option hereunder only if such Option is an
Exercisable Option (as defined below) and the Exercise Period shall be, in
respect of any Exercisable Option, the period commencing on, and including, the
relevant Conversion Date and ending on, but excluding, the first Averaging Date
in respect of such Conversion Date; provided that in respect of any Exercisable
Options relating to Convertible Notes for which the relevant Conversion Date
occurs during the period beginning on, and including, December 15, 2012, the
final day of the Exercise Period shall be the Scheduled Trading Day immediately
prior to the Expiration Date (such Exercise Period, the “Final Exercise
Period”).
     
Conversion Date:
 
With respect to any conversion of Convertible Notes, the date on which the
holder of such Convertible Notes satisfies all of the requirements for
conversion thereof as set forth in Section 10.02 of the Indenture.
     
Exercisable Options:
 
Upon the occurrence of a Conversion Date, a number of Options equal to (x) the
Applicable Percentage times (y) the number of Convertible Notes in denominations
of USD 1,000 principal amount converted on such Conversion Date.
     
Expiration Time:
 
The Valuation Time
     
Expiration Date:
 
March 15, 2013
     
Multiple Exercise:
 
Applicable, as described under “Exercisable Options” above.
     
Automatic Exercise:
 
Applicable; and means that, in respect of any Exercise Period other than the
Final Exercise Period, a number of Options not previously exercised hereunder
equal to the number of Exercisable Options shall be deemed to be exercised on
the relevant Averaging Dates to which such Options relate and, in respect of the
Final Exercise Period, all Options not previously exercised shall be deemed
exercised on the relevant Averaging Dates to which such Options relate; provided
that in each case, if a Notice of Exercise is required, such Options shall be
deemed exercised only to the extent that Party B has provided a Notice of
Exercise to Party A (in each case, such number of Options deemed exercised, the
“Exercised Options”); provided further that, with respect to Exercised Options
relating to an Exercise Period occurring prior to the Final Exercise Period (an
“Early Conversion”), Automatic Exercise means that an Additional Termination
Event shall be deemed to occur with respect to a portion of the Transaction
relating to a number of Options equal to the number of such Exercised Options,
as provided in clause (i) under “Additional Termination Events” below; provided
further that to the extent the number of Exercised Options relating to any
Conversion Date is less than the number of Exercisable Options relating to such
Conversion Date, Party B shall be deemed to make to Party A on the date it
provided the related Notice of Exercise to Party A (or, if no such notice is
provided, the final day of such Exercise Period) the representations and
warranties contained in paragraph (g) under “Additional Representations and
Warranties of Party B” below as if the reference therein to “at the time of
placing any order with respect to the Transaction” were replaced with “as of the
date of the related Notice of Exercise (or, if no such notice is provided, the
final day of the related Exercise Period).”

 
Global Deal ID: 3694013

4

--------------------------------------------------------------------------------


 
Notice of Exercise:
 
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Exercisable Options in respect of any Conversion Date occurring
prior to the Final Exercise Period, Party B must notify Party A in writing
before 5:00 p.m. (New York City time) on the Scheduled Trading Day prior to the
scheduled first Averaging Date for the Exercisable Options being exercised of
(i) the number of such Options, (ii) such first scheduled Averaging Date and the
scheduled Settlement Date and (iii) if Party B elected to satisfy its
obligations under the Convertible Notes solely with Shares (a “Gross Physical
Settlement”) in connection with the related conversion of the Convertible Notes,
the fact that Gross Physical Settlement applies to such conversion, and, in
order to exercise any Exercisable Options during the Final Exercise Period, if
Party B elected Gross Physical Settlement for any conversion of the Convertible
Notes during the Final Exercise Period, Party B must notify Party A of such
election in writing before 5:00 p.m. (New York City time) on December 15, 2012.

 
Global Deal ID: 3694013

5

--------------------------------------------------------------------------------


 
Valuation:
         
Valuation Time:
 
At the close of trading on the Exchange, without regard to extended or after
hours trading.
     
Averaging Dates:
 
(x) For any Exercised Option relating to an Exercise Period occurring prior to
the Final Exercise Period, the 25 (or 60 if Party B has notified Party A that
Gross Physical Settlement applies to the related conversion) consecutive
Scheduled Trading Days commencing on and including the third “Settlement Period
Trading Day” (as defined in the Indenture) following the relevant Conversion
Date, or (y) for any Exercisable Option relating to the Final Exercise Period,
the 25 (or 60 if Party B has notified Party A that Gross Physical Settlement
applies to conversions during the Final Exercise Period) consecutive Scheduled
Trading Days commencing on, and including, the 27th (or 62nd if Party B has
notified Party A that Gross Physical Settlement applies to conversions during
the Final Exercise Period) Scheduled Trading Day immediately preceding the
Expiration Date.
     
Averaging Date Market Disruption:
 
Modified Postponement; provided that, notwithstanding anything to the contrary
in the Equity Definitions and in addition to the provisions of Section
6.7(c)(iii) of the Equity Definitions, if any Averaging Date is a Disrupted Day,
the Calculation Agent may assign additional dates to be Averaging Dates and/or
make adjustments to the number of Options to which each Averaging Date relates
(including increasing such number or reducing such number to zero with respect
to one or more Averaging Dates).
     
Relevant Price:
 
For any Averaging Date, the VWAP Price for such Averaging Date.
     
VWAP Price:
 
For any Exchange Business Day, the dollar volume weighted average price per
Share for that Exchange Business Day based on transactions executed during that
Exchange Business Day on the Exchange, as reported on Bloomberg Page “CETV.UQ
<Equity> AQR” (or any successor thereto), or in the event such price is not so
reported on such Exchange Business Day for any reason, as reasonably determined
by the Calculation Agent.
     
Settlement Terms:
         
Settlement Currency:
 
USD
     
Settlement Date or Cash Settlement Payment Date:
 
For any Exercised Option, the date Shares will be delivered or cash will be paid
with respect to the Convertible Notes related to such Exercised Options, under
the terms of the Indenture; provided that if Gross Physical Settlement applies
to the related conversion of the Convertible Notes and the Exercised Option
relates to an Exercise Period other than the Final Exercise Period, one
Settlement Cycle immediately following the final Averaging Date relating to such
Exercised Option.

 
Global Deal ID: 3694013

6

--------------------------------------------------------------------------------


 
Settlement Method Election:
 
Applicable; provided that Party B shall not be permitted to elect Cash
Settlement and hereby agrees not to make an election other than the Default
Settlement Method with respect to the Transaction unless Party B makes to Party
A in writing on the date of its election the representations and warranties
contained in paragraph (g) under “Additional Representations and Warranties of
Party B” below where the reference therein to “at the time of placing any order
with respect to the Transaction” shall be replaced with “as of the date of such
election of Cash Settlement.”
     
Electing Party:
 
Party B
     
Settlement Method Election Date:
 
The third Scheduled Trading Day immediately preceding the first Averaging Date
for the relevant Exercisable Options.
     
Default Settlement Method:
 
Physical Settlement
     
Cash Settlement Terms:
         
Cash Settlement:
 
If Cash Settlement applies with respect to any Exercised Options, a relevant
portion of the Transaction shall expire on each Averaging Date with respect to a
number of Options equal to the relevant number of Exercised Options divided by
the number of scheduled Averaging Dates relating to such Exercised Options,
rounded down to the nearest whole number, except the portion relating to the
last such Averaging Date shall equal such relevant number of Exercised Options
minus the number of Options relating to all preceding Averaging Dates relating
to such Exercised Options (in each case subject to adjustment by the Calculation
Agent in respect of any Disrupted Day). On the Cash Settlement Payment Date
relating to the relevant Exercised Options, Party A shall pay to Party B the
aggregate Cash Settlement Amount for all related Averaging Dates.
     
Cash Settlement Amount:
 
For each Averaging Date, an amount, as calculated by the Calculation Agent,
equal to (i) the Strike Price Differential for such Averaging Date, multiplied
by (ii) the number of Options to which such Averaging Date relates, multiplied
by (iii) the Option Entitlement as of such Averaging Date.

 
Global Deal ID: 3694013

7

--------------------------------------------------------------------------------


 
Strike Price Differential:
 
For each Averaging Date, if the Relevant Price for such Averaging Date is (a)
greater than the Strike Price and less than or equal to the Cap Price, an amount
equal to the excess of the Relevant Price for such Averaging Date over the
Strike Price, (b) greater than the Cap Price, an amount equal to the excess of
the Cap Price over the Strike Price, or (c) less than or equal to the Strike
Price, zero.
     
Physical Settlement Terms:
         
Physical Settlement:
 
If Physical Settlement applies with respect to any Exercised Options, a relevant
portion of the Transaction shall expire on each Averaging Date with respect to a
number of Options equal to the relevant number of Exercised Options divided by
the number of scheduled Averaging Dates, rounded down to the nearest whole
number, except the portion relating to the last such Averaging Date shall equal
such relevant number of Exercised Options minus the number of Options relating
to all preceding Averaging Dates relating to such Exercised Options (in each
case subject to adjustment by the Calculation Agent in respect of any Disrupted
Day). On the Settlement Date relating to the relevant Exercised Options, Party A
shall deliver to Party B the aggregate Number of Shares to be Delivered for all
related Averaging Dates and pay to Party B any Fractional Share Amount resulting
from such aggregation (valued at the Relevant Price for the last Averaging
Date).
     
Number of Shares to be Delivered:
 
An amount of Shares equal to the Cash Settlement Amount for such Averaging Date
divided by the Relevant Price for such Averaging Date.
     
Other Applicable Provisions
in Respect of Physical Settlement:
 
The representations and agreements contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Party B is the issuer of
the Shares.

 
Global Deal ID: 3694013

8

--------------------------------------------------------------------------------


 

Share Adjustments:          
Potential Adjustment Events:
 
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Section 10.05 of the Indenture, that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to Section 10.04(b) or Section 10.05(i) of the Indenture.
     
Method of Adjustment:
 
Calculation Agent Adjustment; which means, notwithstanding anything to the
contrary in the Equity Definitions, upon any adjustment to the Conversion Rate
of the Convertible Notes pursuant to the Indenture (other than pursuant to
Section 10.04(b) or Section 10.05(i) of the Indenture) (i) the Calculation Agent
shall make a corresponding adjustment to any of the Strike Price, Number of
Options and the Option Entitlement and (ii) the Calculation Agent may, but is
not required to, make any adjustment consistent with the Calculation Agent
Adjustment set forth in Section 11.2(c) of the Equity Definitions to the Cap
Price or any other variable relevant to the exercise, settlement or payment for
the Transaction (other than the Strike Price) to preserve the fair value of the
Options to Party A after taking into account the effect of such Potential
Adjustment Event; provided that in no event shall the Cap Price be less than the
Strike Price; provided further, that adjustments may be made to the Cap Price to
account for changes in volatility, expected dividends, stock loan rate and
liquidity relevant to the Shares or to the Transaction.
     
Extraordinary Events:
         
Merger Events:
 
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.06(a) or
Section 10.06(b)  of the Indenture.
     
Tender Offers:
 
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 10.05(f) or clause (1) of the definition of “Fundamental
Change” in Section 1.01 of the Indenture.
     
Consequence of Merger Events/Tender Offers:
 
Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or a Tender Offer:

 
Global Deal ID: 3694013

9

--------------------------------------------------------------------------------


 

   
(i)   the Calculation Agent shall make a corresponding adjustment in respect of
any adjustment under the Indenture to any one or more of the nature of the
Shares, Strike Price, Number of Options and the Option Entitlement; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate for the issuance of additional shares as set forth in
Section 10.04(b) or Section 10.05(i)  of the Indenture; and
         
(ii)   the Calculation Agent may, in its sole discretion, make any adjustment
consistent with the Modified Calculation Agent Adjustment set forth in Section
12.2(e) or 12.3(d) of the Equity Definitions, as applicable, to the Cap Price or
any other variable relevant to the exercise, settlement or payment for the
Transaction; provided, however, that in no event shall the Cap Price be less
than the Strike Price;
         
provided that, for the avoidance of doubt, adjustments shall be made pursuant to
the provisions of subparagraphs (i) and (ii) above regardless of whether any
Merger Event or Tender Offer gives rise to an Early Conversion; and
 
provided further that, notwithstanding the foregoing, with respect to any
Majority Tender Offer, Party A may elect for Cancellation and Payment
(Calculation Agent Determination) to apply.  “Majority Tender Offer” means A
Tender Offer as defined in Section 12.1(d) of the Equity Definitions that
results in the relevant entity or person purchasing, or otherwise obtaining or
having the right to obtain, by conversion or other means, 50% or greater than
50% of the outstanding voting shares of the Issuer, as determined by the
Calculation Agent, based upon the making of filings with governmental or
self-regulatory agencies or such other information as the Calculation Agent
deems relevant.

 
Global Deal ID: 3694013

10

--------------------------------------------------------------------------------


 
Modified Calculation Agent Adjustment:
 
For greater certainty, the definition of “Modified Calculation Adjustment” in
Sections 12.2 and 12.3 of the Equity Definitions shall be amended by (i) adding
the following italicized language after the stipulated parenthetical provision:
“(including adjustments to account for changes in expected dividends, stock loan
rate, liquidity, or, in the case of the Cap Price, also changes in volatility,
relevant to the Shares or to the Transaction) from the Announcement Date to the
Merger Date (Section 12.2)  or Tender Offer Date (Section 12.3),” and (ii)
deleting the phrase “, expected dividends, stock loan rate” from such stipulated
parenthetical provision.
     
Announcement Event:
 
If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Event on the theoretical value of the
Transaction (including without limitation any change in expected dividends,
stock loan rate, liquidity, or, in the case of the Cap Price, also changes in
volatility, relevant to the Shares or to the Transaction) from the Announcement
Date to the Expiration Date. If such economic effect is material to either
party, the Calculation Agent will adjust the Cap Price to account for such
economic effect; provided that in no event shall the Cap Price be less than the
Strike Price. “Announcement Event” shall mean the occurrence of (i) the first
public announcement of a firm intention to engage in a transaction that may lead
to a Merger Event, (ii) the first public announcement of a firm intention to
purchase or otherwise obtain the requisite number of shares that may lead to a
Tender Offer or (iii) in each case, any subsequent amendment to or withdrawal of
such announcement.
     
Composition of Combined Consideration:
 
Not Applicable
     
Nationalization, Insolvency or Delisting:
 
Cancellation and Payment
 
(Calculation Agent Determination)
     
Delisting:
 
The definition of “Delisting” in Section 12.6 of the Equity Definitions shall be
deleted in its entirety and replaced with the following: ‘“Delisting” means that
the Exchange announces that pursuant to the rules of such Exchange, the Shares
cease (or will cease) to be listed, traded or publicly quoted on the Exchange
for any reason (other than a Merger Event or Tender Offer) and are not
immediately re-listed, re-traded or re-quoted on the New York Stock Exchange,
the American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ
Global Market (or their respective successors)”

 
Global Deal ID: 3694013

11

--------------------------------------------------------------------------------


 
Additional Disruption Events:
         
Change in Law:
 
Applicable
     
Failure to Deliver:
 
Applicable
     
Insolvency Filing:
 
Applicable
 
The definition of “Insolvency Filing” in Section 12.9 of the Equity Definitions
shall be amended by deleting the clause “provided that such proceedings
instituted or petitions presented by creditors and not consented to by the
Issuer shall not be deemed an Insolvency Filing” at the end of such definition
and replacing it with the following: “; or it has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by a
creditor and such proceeding is not dismissed, discharged, stayed or restrained
in each case within fifteen (15) days of the institution or presentation
thereof.”
     
Hedging Disruption:
 
Applicable
     
Increased Cost of Hedging:
 
Applicable
     
Loss of Stock Borrow:
 
Not Applicable
     
Increased Cost of Stock Borrow:
 
Not Applicable
     
Hedging Party:
 
Party A shall be the Hedging Party for all Extraordinary Events
     
Determining Party:
 
Party A shall be the Determining Party for all Extraordinary Events
     
Additional Provisions:
         
Non-Reliance:
 
Applicable
     
Agreements and Acknowledgments Regarding Hedging Activities:
 
Applicable
     
Additional Acknowledgments:
 
Applicable
     
Credit Support Provider:
 
With respect to Party A, the guarantee (the “Parent Guarantee”) made by Lehman
Brothers Holdings, Inc. (“Holdings”), in favor of Party B, attached hereto as
Exhibit A.
     
Credit Support Document:
 
With respect to Party A, the Parent Guarantee.
      Additional Representations and Warranties of Party B:   In addition to the
representations set forth in the Agreement, Party B further represents that;

 
 
Global Deal ID: 3694013

12

--------------------------------------------------------------------------------


 
 
 
 
 
(a) (i) It is not entering into the Transaction on behalf of or for the accounts
of any other person or entity, and will not transfer or assign its obligations
under the Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of the
Transaction; (ii) it understands that the Transaction is subject to complex
risks which may arise without warning, may at times be volatile, and that losses
may occur quickly and in unanticipated magnitude; (iii) it is authorized to
enter into the Transaction and such action does not violate any laws of its
jurisdiction of organization or residence (including, but not limited to, any
applicable position or exercise limits set by any self-regulatory organization,
either acting alone or in concert with others) or the terms of any agreement to
which it is a party; (iv) it has consulted with its legal advisor(s) and has
reached its own conclusions about the Transaction, and any legal, regulatory,
tax, accounting or economic consequences arising from the Transaction; and (v)
it has concluded that the Transaction is suitable in light of its own investment
objectives, financial capabilities and expertise.
 
(b) If Party B purchases any Shares pursuant to the Transaction, such
purchase(s) will comply with (i) all laws and regulations applicable to it and
(ii) all contractual obligations of Party B.
 
(c) At all times until termination of the Transaction, Party B is an “eligible
contract participant” as the term is defined in the Commodity Futures
Modernization Act of 2000.

         
 (d) Neither Party A nor any of its affiliates has advised it with respect to
any legal, regulatory, tax, accounting or economic consequences arising from the
Transaction, and neither Party A nor any of its affiliates is acting as agent
(other than LBI as dual agent if specified above), or advisor for Party B in
connection with the Transaction.
 
(e) Each of its required filings under all applicable securities laws have been
filed and that, as of the respective dates thereof there is no material
misstatement of material fact contained therein or omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading.
 
(f) It has not entered into any obligation that would contractually limit it
from effecting Physical Settlement or Cash Settlement under the Transaction.
         
(g) As of the Trade Date, Party B is in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the Trade Date,
do not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading such that Party B’s officers and
directors are not in possession of any material non-public information
concerning Party B or its securities.

 
Global Deal ID: 3694013

13

--------------------------------------------------------------------------------


 

   
(h) The Transaction and any repurchase of Shares by Party B in connection with
the Transaction has been approved by its board of directors and that any such
repurchase has been publicly disclosed.
         
(i) It is not entering into the Transaction to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares), to manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or to facilitate a distribution of Shares (or any
security convertible into or exchangeable for Shares).
         
(j) It is not, and, after giving effect to the transactions contemplated hereby
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
         
(k) It is not on the Trade Date engaged in a distribution, as such term is used
in Regulation M under the Securities Exchange Act of 1934, as amended
(“Regulation M”), of any securities of Party B, other than a distribution
meeting the requirements of the exception set forth in section 101(b)(10) or
102(b)(7) of Regulation M.  Party B shall not, until the second Exchange
Business Day immediately following the Trade Date, engage in any such
distribution.
         
(l) On the Trade Date and on any Additional Premium Payment Date (A) the assets
of Party B at their fair valuation exceed the liabilities of Party B, including
contingent liabilities, (B) the capital of Party B is adequate to conduct the
business of Party B and (C) Party B has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 
Other Provisions:
         

 
Global Deal ID: 3694013

14

--------------------------------------------------------------------------------


 
Alternative Calculations and Payment on Early Termination and on
Certain  Extraordinary Events:
 
If, in respect of the Transaction, an amount is payable by Party A to Party B
(i) pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the event of a Nationalization, Insolvency, Tender Offer
or a Merger Event, in each case, in which the consideration to be paid to
holders of Shares consists solely of cash) or (ii) pursuant to Section 6(d)(ii)
of the Agreement (except in the event of an Event of Default in which Party B is
the Defaulting Party or a Termination Event in which Party B is the Affected
Party that resulted from an event or events outside Party B’s control) (a
“Payment Obligation”), Party B shall have the right, in its sole discretion, to
require Party A to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to Party
A, confirmed in writing within one Currency Business Day, no later than 4:00
p.m. New York local time on the Merger Date, Tender Offer Date, Announcement
Date or Early Termination Date, as applicable (“Notice of Share Termination”).
 
Notwithstanding anything to the contrary in the foregoing, with respect to any
Payment Obligation resulting from an Additional Termination Event in connection
with an Early Conversion, Party B shall be deemed to have elected as of the
Trade Date to require Party A to satisfy any such Payment Obligation by the
Share Termination Alternative; provided that Party B may elect for the Share
Termination Alternative not to apply to such Payment Obligation by (x) giving
written notice of such election to Party A no later than 4:00 p.m., New York
local time, on the Scheduled Trading Day immediately preceding the relevant
Early Termination Date and (y) making to Party A in such written notice the
representations and warranties contained in paragraph (g) under “Additional
Representations and Warranties of Party B” above where the reference therein to
“at the time of placing any order with respect to the Transaction” shall be
replaced with “as of the date of this written notice.”
 
Upon Notice of Share Termination no later than 8:00 a.m. on the Exchange
Business Day immediately following the Merger Date, Tender Offer Date,
Announcement or Early Termination Date, as applicable, the following provisions
shall apply:
     
Share Termination Alternative:
 
Applicable and means that Party A shall deliver to Party B the Share Termination
Delivery Property on the date, or within a commercially reasonable period of
time after, when the Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation in the manner reasonably requested by
Party B free of payment.

 
Global Deal ID: 3694013

15

--------------------------------------------------------------------------------


 
Share Termination Delivery Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.
     
Share Termination Unit Price:
 
The value to Party A of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means and notified by the Calculation
Agent to Party A at the time of notification of the Payment Obligation.
     
Share Termination Delivery Unit:
 
In the case of a Termination Event or Event of Default, one Share or, in the
case of Nationalization, Insolvency or Merger Event or Tender Offer, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency, Merger Event or Tender Offer, as determined by the
Calculation Agent. If a Share Termination Delivery Unit consists of property
other than cash or New Shares and if Party B provides irrevocable written notice
to the Calculation Agent on or prior to the Merger Date that it elects to have
Party A deliver cash, New Shares or a combination thereof (in such proportion as
Party B designates) in lieu of such other property, the Calculation Agent will
replace such property with cash, New Shares or a combination thereof as
components of a Share Termination Delivery Unit in such amounts, as determined
by the Calculation Agent in its discretion by commercially reasonable means, as
shall have a value equal to the value of the property so replaced.  If such
Nationalization, Insolvency, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 
Global Deal ID: 3694013

16

--------------------------------------------------------------------------------


 
Failure to Deliver:
 
Applicable
     
Other applicable provisions:
 
If the Transaction is to be Share Termination Settled, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable, as if “Physical Settlement” applied to the
Transaction; provided that all references to “Shares” shall be read as
references to “Share Termination Delivery Units” and the representations and
agreements contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Party B is the issuer of the Shares.  “Share Termination
Settled” in relation to a Transaction means that Share Termination Settlement is
applicable to the Transaction.
     
Special Provisions for Party B Payments:
 
Party A and Party B agree that, notwithstanding anything to the contrary herein
or in the Agreement, in the event that (i) an Early Termination Date (whether as
a result of an Event of Default or Termination Event) occurs or is designated
with respect to any Transaction and, as a result, Party B owes to Party A an
amount calculated under Section 6(e) of the Agreement or (ii) an Extraordinary
Event occurs that results in the termination or cancellation of any Transaction
pursuant to Article 12 of the Equity Definitions and, as a result, Party B owes
to Party A a Cancellation Amount or any other amount in respect to this
Transaction, such amount shall be deemed to be zero.
     
Regulatory Provisions:
 
(a) Party B represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.
 
(b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby.
     
Transfer:
 
Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction, in whole and not in part, to any Affiliate of
Holdings effective upon delivery to Party B of the full unconditional guarantee
by Holdings, substantially in the form of the Parent Guarantee, in favor of
Party B, of the obligations of such Affiliate; provided, however, that
notwithstanding the foregoing no such assignment by Party A as assignor (the
“Assignor”) shall be permitted unless:
 

 
Global Deal ID: 3694013

17

--------------------------------------------------------------------------------


 
 
 

   
(i) Party B will not, as a result of such assignment, be required to pay to such
Affiliate any amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
of the Agreement greater than the amount in respect of which Party B would have
been required to pay to the Assignor absent such transfer or otherwise suffer
any other additional tax burden (whether an Indemnifiable Tax or otherwise) or
Party A or such Affiliate waives any such additional payment obligation under
Section 2(d)(i)(4) of the Agreement or agrees to make Party B whole for such
additional tax burden;
 
(ii) such Affiliate will not, as a result of such assignment, be required to
withhold or deduct on account of a Tax under Section 2(d)(i) of the Agreement in
an amount in excess of that which the Assignor would have been required to so
withhold or deduct absent such transfer unless such Affiliate elects (or is
required pursuant to Section 2(d)(i)(4) of the Agreement) to gross up Party B
with respect to such excess withholding (either by payment directly to the
taxing authority or a payment to Party B); and
 
(iii) immediately upon giving effect to such assignment, no Event of Default and
no Termination Event will occur as a direct result of such assignment.
         
If Party A, in its sole discretion, determines that its “beneficial ownership”
at any time (within the meaning of Section 16 of the Exchange Act and rules
promulgated thereunder) exceeds 8.0% or more of Party B’s outstanding Shares;
and, in its sole discretion, Party A is unable after its commercially reasonable
efforts to effect a transfer or assignment on pricing terms and in a time period
reasonably acceptable to Party A that would reduce its “beneficial ownership” to
7.5%; Party A may designate any Exchange Business Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that its “beneficial ownership” following such partial termination will be
equal to or less than (but not materially less than) 7.5%.  In the event that
Party A so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of Transaction
having terms identical to the Transaction and Numbers of Options equal to the
Terminated Portion, (ii) Party B shall be the sole Affected Party with respect
to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction.

 
Global Deal ID: 3694013

18

--------------------------------------------------------------------------------


 
Staggered Settlement:
 
Party A may, by notice to Party B on or prior to any Settlement Date (a “Nominal
Settlement Date”), elect to deliver any Shares required to be delivered by it on
two or more dates (each, a “Staggered Settlement Date”) as follows:
 
(i)    in such notice, Party A will specify to Party B the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;
 
(ii)   the aggregate number of Shares that Party A will deliver to Party B
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Party A would otherwise be required to deliver on such Nominal Settlement
Date; and
 
(iii)  if the Physical Settlement terms set forth above were to apply on such
Nominal Settlement Date, then the Physical Settlement terms will apply on each
Staggered Settlement Date, except that the related Shares to be delivered by
Party A will be allocated among such Staggered Settlement Dates as specified by
Party A in the notice referred to in clause (i) above and Party B shall pay the
Settlement Amount for those Shares on the Nominal Settlement Date.
     
Set-Off and Netting:
 
Party A agrees not to set-off or net amounts due from Party B with respect to
the Transaction hereunder against amounts due from Party A to Party B under
obligations other than Equity Contracts. Section 2(c) of the Agreement as it
applies to payments due with respect to the Transaction hereunder shall remain
in effect and is not subject to the first sentence of this provision.
 
Upon the occurrence of an Event of Default or Termination Event with respect to
a party who is the Defaulting Party or the Affected Party (“X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X or any
other person to set-off or apply any obligation of X under an Equity Contract
owed to Y (or any Affiliate of Y) (whether or not matured or contingent and
whether or not arising under the Agreement, and regardless of the currency,
place of payment or booking office of the obligation) against any obligation of
Y (or any Affiliate of Y) under an Equity Contract owed to X (whether or not
matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation).  Y will give notice to the other party of any set-off effected
under this paragraph.

 
Global Deal ID: 3694013

19

--------------------------------------------------------------------------------


 
 
 
“Equity Contract” shall mean for purposes of this paragraph any transaction
relating to Shares between X and Y (or any Affiliate of Y) that qualifies as
‘equity’ under applicable accounting rules.
 
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.
 
If any obligation is unascertained, Y may in good faith and a commercially
reasonable manner estimate that obligation and set-off in respect of the
estimate, subject to the relevant party accounting to the other when the
obligation is ascertained.
 
Nothing in this section shall be effective to create a charge or other security
interest.  This section shall be without prejudice and in addition to any right
of set-off, combination of accounts, lien or other right to which any party is
at any time otherwise entitled (whether by operation of law, contract or
otherwise).
 
 Equity Rights:
  Party A acknowledges and agrees that this Confirmation is not intended to
convey to it rights with respect to the Transaction that are senior to the
claims of common stockholders in the event of Party B’s bankruptcy.  For the
avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Party B’s bankruptcy to any claim arising as
a result of a breach by Party B of any of its obligations under this
Confirmation or the Agreement.  For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Party B herein under or pursuant to any
other agreement.

 
Global Deal ID: 3694013

20

--------------------------------------------------------------------------------


 
No Collateral:
 
No collateral is required to be posted by Party B in respect of the Transaction.
     
Bankruptcy Code Provisions:
 
Each of Party A and Party B agrees and acknowledges that Party A is a “swap
participant” and/or “financial participant” within the meaning of Sections
101(53C) and 101(22A) of Title 11 of the United States Code (the “Bankruptcy
Code”).  The parties hereto further agree and acknowledge (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in Section
741(7) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder is a “settlement payment,” as such term is defined in Section 741(8)
of the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Party A is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.
     
Early Unwind:
 
In the event the sale of the Convertible Notes by the Issuer is not consummated
with the initial purchasers for any reason, other than as a result of a breach
by Party A, by the close of business in New York on March 10, 2008 (or such
later date as agreed upon by the parties) (March 10, 2008 or such later date as
agreed upon being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Party A and Party B under
the Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that Party
B shall reimburse the costs and expenses (including market losses) relating to
reselling those Shares to unwind its hedge positions, and will assume, or
reimburse the cost of unwinding, any and all derivatives entered into by Party A
or one or more of its affiliates in connection with hedging the Transaction (to
the extent such costs and expenses in the aggregate do not exceed the product of
USD 3,000,000 times the Applicable Percentage). Party A and Party B represent
and acknowledge to the other that, subject to the proviso included in the
preceding sentence, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 
Global Deal ID: 3694013

21

--------------------------------------------------------------------------------


 
Additional Termination Events:
 
Notwithstanding anything to the contrary in this Confirmation, (i) upon the
occurrence of an Early Conversion:
 
(A) such Early Conversion shall constitute an Additional Termination Event
hereunder with respect to a number of Options equal to the number of the
relevant Exercised Options (the “Affected Number of Options”), in which case (x)
the sole Affected Transaction shall consist of a transaction identical to the
Transaction except that Number of Options for such Affected Transaction shall
equal the Affected Number of Options and Party B shall be deemed the sole
Affected Party and (y) the Transaction shall remain in full force and effect,
except that the Number of Options subject to the Transaction immediately prior
to the Conversion Date for such Early Conversion shall as of such Conversion
Date be reduced by the Affected Number of Options;
 
(B) notwithstanding anything to the contrary in the Agreement, Party A shall
designate an Early Termination Date in respect of such Affected Transaction,
which shall be no earlier than one Scheduled Trading Day following the
Conversion Date for the related Early Conversion; and
 
(C) for the avoidance of doubt, in determining the amount payable in respect of
such Affected Transaction pursuant to Section 6 of the Agreement, the
Calculation Agent shall assume that (x) the relevant Early Conversion and any
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Party B leading thereto had not occurred, (y) no adjustments to the Conversion
Rate have occurred pursuant to Section 10.04(b) or Section 10.05(i) of the
Indenture and (z) the corresponding Convertible Notes remain outstanding, and
 
(ii) if there has occurred an acceleration of the Convertible Notes after an
event of default with respect to Party B under the terms of the Convertible
Notes as set forth in Section 6.02  of the Indenture, then such acceleration
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such event of default (A) Party B shall be deemed to be the
sole Affected Party and the Transaction shall be the sole Affected Transaction
and (B) Party A shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 
Global Deal ID: 3694013

22

--------------------------------------------------------------------------------


 
Right to Extend:
 
Party A may extend, for as long as it is reasonably necessary, any Averaging
Date, the Expiration Date, the Settlement Date or any other date of delivery by
Party A, with respect to some or all of the Options hereunder, if Party A
determines, in its commercially reasonable discretion based on the advice of
nationally recognized outside counsel, that such extension is reasonably
necessary or appropriate to preserve Party A’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Party A to
effect purchases or sales of Shares in connection with its hedging or settlement
activity hereunder in a manner that would, if Party A were Party B or an
affiliated purchaser of Party B, be in compliance with applicable legal and
regulatory or self-regulatory requirements or with related policies or
procedures applicable to Party A.
     
Registration of Hedge Shares:
 
Party B hereby agrees that if Party A determines, in its reasonable judgment
based on the advice of nationally recognized outside counsel, that the Shares
(the “Hedge Shares”) acquired by Party A for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the U.S. public market
by Party A without registration under the Securities Act, Party B shall, at
Party B’s election: (i) in order to allow Party A to sell the Hedge Shares in a
registered offering, make available to Party A an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Party A,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Party B reasonably acceptable to Party
A, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Party A a reasonable opportunity to conduct a “due diligence” investigation with
respect to Party B customary in scope for underwritten offerings of equity
securities (provided, however, that if Party A, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Party B); (ii) in order to allow Party
A to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Party A, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Party A, due diligence rights (for Party A or any designated
buyer of the Hedge Shares from Party A), opinions and certificates and such
other documentation as is customary for private placements agreements, all
reasonably acceptable to Party A (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Party A for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Party A at the VWAP Price on
such Exchange Business Days, and in the amounts, as requested by Party A.  

 
Global Deal ID: 3694013

23

--------------------------------------------------------------------------------


 
Repurchase notices:
 
Party B shall, no later than ten Scheduled Trading Days prior to the day on
which Party B effects any repurchase of Shares, give Party A a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the Options Equity Percentage as determined on such day is (i)
greater than 8.0% and (ii) greater by 0.5% than the Options Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Options Equity Percentage as of
the date hereof).  The “Options Equity Percentage” as of any day is the fraction
(A) the numerator of which is the Number of Shares and (B) the denominator of
which is the number of Shares outstanding on such day.  Party B agrees to
indemnify and hold harmless Party A and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Party A's hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Party B's failure to provide Party A with a
Repurchase Notice on the day and in the manner specified in this paragraph, and
to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing.  If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person, 

 
Global Deal ID: 3694013

24

--------------------------------------------------------------------------------


 
 
Repurchase notices:
 
such Indemnified Person shall promptly notify Party B in writing, and Party B,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Party B may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Party B shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Party B agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.  Party B
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person.  If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Party B, in
lieu of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities.  The remedies provided for in this paragraph are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 
Global Deal ID: 3694013

25

--------------------------------------------------------------------------------


 
 
 
Restrictions on Repurchases:
 
On any Averaging Date, neither Party B nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares.
     
Restrictions on Certain Distributions:
 
During any Averaging Period, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares shall not be subject to a “restricted
period” (as such term is defined in Regulation M) and Party A shall not engage
in any “distribution” (as such term is defined in Regulation M) until the sixth
Exchange Business Day immediately following the Averaging Period.
     
Payments on Early Termination:
 
Party A and Party B agree that for the Transaction, for the purposes of Section
6(e) of the Agreement, Loss and the Second Method will apply.
     
Governing Law:
 
The laws of the State of New York (without reference to choice of law doctrine
other than Section 5-1401 of the New York General Obligations Law).
     
Termination Currency:
 
USD
     
Office:
 
For the purposes of the Transaction, Party A is not a Multibranch Party, and
Party B is not a Multibranch Party.

 
Global Deal ID: 3694013

26

--------------------------------------------------------------------------------


 
Calculation Agent:
 
LBI; provided that, upon written request by Party B, the Calculation Agent shall
provide in writing in reasonable detail evidence and explanation of any
calculation or determination it made in respect of the Transaction, including a
description of the methodology and data applied in making any adjustment to any
terms of the Transaction, in each case within five Exchange Trading Days of
receipt by Party A of such written request by Party B; provided further that (i)
if the Calculation Agent fails to provide such evidence or calculation within
such required time period and such failure resulted from administrative or
clerical error, such failure shall not constitute an Event of Default with
respect to the Calculation Agent if the Calculation Agent provides such evidence
or calculation within three Exchange Business Days of being made aware of such
failure and (ii) in providing such evidence and explanation, in no event shall
the Calculation Agent be obligated to disclose any trading information
proprietary to Party A or its affiliates or any information which Party A or its
affiliate is required by contract or law to hold confidential.
     
WAIVER OF JURY TRIAL:
 
EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT, ACTION OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTION, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.
     
Tax Disclosure:
 
Effective from the date of commencement of discussions concerning the
Transaction, Party B and each of its employees, representatives, or other agents
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Party B relating
to such tax treatment and tax structure.



Global Deal ID: 3694013
 
27

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION
UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.


Global Deal ID: 3694013
 
28

--------------------------------------------------------------------------------

 

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546, Attention: Documentation.


 
Yours sincerely,
Accepted and agreed to:
   
Lehman Brothers OTC Derivatives Inc.
Central European Media Enterprises Ltd
       
By:   /s/ Locke R. McMurray
Name: Locke R. McMurray
Title: Managing Director
By:    /s/ Michael Garin
Name: Michael Garin
Title: Chief Executive Officer

 
Execution time will be furnished upon Party B's written request.
 


 
Lehman Brothers
745 SEVENTH AVENUE,
NEW YORK NY 10019

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


GUARANTEE OF LEHMAN BROTHERS HOLDINGS INC.
 
LEHMAN BROTHERS OTC DERIVATIVES INC. (“Party A”) and Central European Media
Enterprises Ltd. (“Party B”) have entered into a Confirmation dated as of March
4, 2008 (the “Confirmation”) which evidences a transaction entered into between
Party A and Party B (the “Transaction”), which Confirmation supplements, forms
part of, and will be read and construed as one with, the ISDA Master Agreement
referred to therein (collectively referred to as the “Agreement”).  This
Guarantee is a Credit Support Document as contemplated in the Agreement. For
value received, and in consideration of the financial accommodation accorded to
Party A by Party B under the Agreement, LEHMAN BROTHERS HOLDINGS INC., a
corporation organized and existing under the laws of the State of Delaware
(“Guarantor”), hereby agrees to the following:
 
(a)         Guarantor hereby unconditionally guarantees to Party B the due and
punctual payment of all amounts payable by Party A in connection with each
Transaction when and as Party A’s obligations thereunder shall become due and
payable in accordance with the terms of the Agreement (whether at maturity, by
acceleration or otherwise). Guarantor hereby agrees, upon written demand by
Party B, to pay or cause to be paid any such amounts punctually when and as the
same shall become due and payable.
 
(b)         Guarantor hereby agrees that its obligations under this Guarantee
constitute a guarantee of payment when due and not of collection.
 
(c)         Guarantor hereby agrees that its obligations under this Guarantee
shall be unconditional, irrespective of the validity, regularity or
enforceability of any obligation of Party A under the Agreement, the absence of
any action to enforce Party A’s obligations under the Agreement, any waiver or
consent by Party B with respect to any provisions thereof, the entry by Party A
and Party B into any amendments to the Agreement, additional Transactions under
the Agreement or any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of a guarantor (excluding the defense of
payment or statute of limitations, neither of which is waived) provided,
however, that Guarantor shall be entitled to exercise any right that Party A
could have exercised under the Agreement to cure any default in respect of its
obligations under the Agreement or to setoff, counterclaim or withhold payment
with respect to any Event of Default or Potential Event of Default, but only to
the extent such right is provided to Party A under the Agreement. The Guarantor
acknowledges that Party A and Party B may from time to time enter into one or
more Transactions pursuant to the Agreement and agrees that the obligations of
the Guarantor under this Guarantee will upon the execution of any such
Transaction by Party A and Party B extend to all such Transactions without the
taking of further action by the Guarantor.
 
(d)         This Guarantee shall remain in full force and effect until receipt
by Party B of a written notice of termination from Guarantor. Termination of
this Guarantee shall not affect Guarantor’s liability hereunder as to
obligations incurred or arising out of Transactions entered into prior to the
termination hereof.
 
(e)         Guarantor further agrees that this Guarantee shall continue to be
effective or be reinstated, as the case may be, if at any time, payment, or any
part thereof, of any obligation or interest thereon is rescinded or must
otherwise be restored by Party B upon an Event of Default as set forth in
Section 5(a)(vii) of the Master Agreement affecting Party A or Guarantor.
 
(f)         Guarantor hereby waives (i) promptness, diligence, presentment,
demand of payment, protest, order and, except as set forth in paragraph (a)
hereof, notice of any kind in connection with the Agreement and this Guarantee,
or (ii) any requirement that Party B exhaust any right to take any action
against Party A or any other person prior to or contemporaneously with
proceeding to exercise any right against Guarantor under this Guarantee.
 

 

--------------------------------------------------------------------------------

 

(g)         Guarantor shall have no right of subrogation with respect to any
payments made under this Guarantee until all obligations of the Guaranteed Party
under the Agreement are paid in full.
 
(h)         Guarantor represents and warrants (which representations and
warranties shall be deemed to have been made by Guarantor on the date of each
Transaction) that:
 
i.           Guarantor is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware;
 
ii.          Guarantor has the legal capacity and the legal right to execute and
deliver this Guarantee and to perform Guarantor’s obligations hereunder;
 
iii.         no consent or authorization of, filing with, or other act by or in
respect of, any governmental authority and no consent of any other person
(including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;
 
iv.         this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally; and
 
v.          the execution, delivery and performance of this Guarantee will not
violate any provision of the certificate of incorporation, by laws or other
organizational documents of Guarantor, or any law, treaty, rule or regulation or
determination of an arbitrator, a court or other governmental authority,
applicable to or binding upon Guarantor or any of its property or to which
Guarantor or any of its property is subject.
 
(i)         Any provision of this Guarantee which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(j)         No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege, and no waiver by Party B of any right or
remedy hereunder on any one occasion shall be construed as a bar to any right or
remedy which Party B would otherwise have on any future occasion. No failure to
exercise, nor any delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
 
(k)         If any term, provision, covenant, or condition of this Guarantee, or
the application thereof to any party or circumstance, shall be held to be
illegal, invalid or unenforceable (in whole or in part) for any reason, the
remaining terms, provisions, covenants and conditions hereof shall continue in
full force and effect as if this Guarantee had been executed with the illegal,
invalid or unenforceable portion eliminated, so long as this Guarantee as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Guarantee and the deletion of
such portion of this Guarantee will not substantially impair the respective
benefits or expectations of the parties to this Guarantee.


 
This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles. All
capitalized terms not defined in this Guarantee, but defined in the Agreement,
shall have the meanings assigned thereto in the Agreement.
 

 
A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed by its
duly authorized officer as of the date of the Agreement.
 

 
LEHMAN BROTHERS HOLDINGS INC.
                 
By:
_____________________________     
Name:
     
Title:
     
Date:
   


 
 

--------------------------------------------------------------------------------